SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1369
KA 14-02089
PRESENT: SCUDDER, P.J., CENTRA, CARNI, VALENTINO, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DAVID M. DAVEY, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


CHARLES A. MARANGOLA, MORAVIA, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (BRIAN T. LEEDS OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered March 25, 2014. The judgment convicted
defendant, upon a jury verdict, of promoting prison contraband in the
first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same memorandum as in People v Davey ([appeal No. 1] ___ AD3d ___
[Dec. 23, 2015]).




Entered:    December 23, 2015                      Frances E. Cafarell
                                                   Clerk of the Court